DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Response to Arguments
1.	Applicant’s arguments, filed on 2/15/2022, pages 7-10, with respect to the amended claims 1 and 3 have been fully considered but they are not persuasive.
Applicant argues that (1) Noh does not disclose, teach or suggest to "receiving a first and a second opportunities for performing a first uplink transmission within a period of time, the first opportunity being received earlier than the second opportunity within the period of time," as in Claim 1, and (2) Chang does not disclose or suggest UE invalidate the retransmission based on a determination that GUL transmission was successful as in claim 3. The examiner respectfully disagrees.
Regarding the first argument, the examiner interpreted “a first uplink transmission“ as “a PUSCH transmission in an unlicensed band for Licensed Assisted Access (LAA)”, as a method required in claim 1, and in applicant’s specification [0021] “for LAA UL using Physical Uplink Shared Channel (PUSCH)”. 
As presented in the Office Action, Noh [0253-0255] Fig. 18, describes in an unlicensed band (LAA) cell, UE receives UL grant (UG#1) from base station, scheduling transmission in an UL transmission burst (UTB#1) (i.e., first opportunity), and receive UL grant (UG#2) scheduling transmission in an UL transmission burst (UTB#2) (i.e., second opportunity) for performing UL transmission in PUSCH subframes in an 
Regarding the second argument, Claim 3 recites “considering the second opportunity as invalid in response to determining that the uplink transmission using the first opportunity was successful.” The examiner notes, “considering” is a mental process. As describes in the applicant’s specification [0091] when the UE consider the grant invalid, the UE does not act upon the grant. So the claim does not require the UE to invalidate the second opportunity. Rather, the uplink transmission considering invalid is based on a determination that the uplink transmission using the first opportunity was successful. As presented in the Office Action, Chang [0150-0151] describes the UE may transmit a GUL transmission during a first sub-frame. The eNB 104 may attempt to decode the GUL transmission. If the GUL transmission is successfully decoded (the uplink transmission using the first opportunity was successful), the eNB may select a HARQ ID for a scheduled uplink (SUL) retransmission in a second sub-frame after the first sub-frame. Fig. 12 shows if the GUL 1226 may be successfully decoded by the eNB 104, and the UE 102 may ignore a retransmission grant of the DCI 1224 for the SUL (i.e., considering the second opportunity as invalid).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 9, 16-17 and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al., (US 2019/0037601), hereinafter Noh. 
Regarding Claim 1, Noh teaches A method performed by a wireless device for Licensed Assisted Access (LAA) ([Para. 0079-0080] Fig. 10, UE and a base station in an LAA service environment (LAA SCell) which is referred to as LTE-unlicensed (LTE-U)), the method comprising: receiving a first and a second opportunities for performing a first uplink transmission within a period of time, the first opportunity being received earlier than the second opportunity within the period of time ([Para. 0253-0255] Fig. 18, describes in an unlicensed band (LAA) cell, UE receives UL grant (UG#1) from base station for scheduling transmission in an UL transmission burst (UTB#1) (i.e., first opportunity) and receive UL grant (UG#2) for scheduling transmission in an UL transmission burst (UTB#2) (i.e., second opportunity)  in PUSCH subframes for transmitting in an unlicensed band (i.e., a first uplink transmission) in a period of time, where the UG#1 is being received earlier than the UG#2 within a period of time); 

and determining a treatment of the second opportunity based on the first opportunity ([Para. 0227, 0242, 0255] the NDI is 1-bit information indicating an initial-transmission/retransmission of the PUSCH (UTB#2) based on a NDI value of the previous UL grant (UG#1, the first opportunity). For example, the NDI value of the current UL grant (the second opportunity) is toggled differently from the previous value of the previous UL grant (the first opportunity), the current UL grant indicates an initial transmission of the PUSCH (i.e., the treatment of the second opportunity is based on the first opportunity). That is the treatment of the second opportunity based on the first opportunity).
Regarding Claim 2, Noh teaches wherein determining the treatment of the second opportunity comprises suppressing the second opportunity in response to determining that the uplink transmission using the first opportunity was successful. 
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. The examiner interprets “suppressing the second opportunity” as “decreasing the second transmission opportunity”.
([Para. 0226, 0229, 0255] when the base station performs the CWS update/adjustment for each user equipment, it may consider performing the CWS update/adjustment based on whether the base station receives the PUSCH transmitted by the user equipment. For example, when the user equipment transmits the PUSCH 
Regarding Claim 9, Noh teaches wherein suppressing the second transmission opportunity is based on a capability of the wireless device. [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity), which is based on whether the terminal is successfully accessing the channel by sensing that the channel is idle by a clear channel assessment of the unlicensed band in the LAA cell).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Noh. Noh further teaches a wireless device for Licensed Assisted Access (LAA), comprising: a network interface; and 

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding Claim 26, Noh teaches wherein the processing circuitry is configured to suppress the second transmission opportunity based on an indication received from a network node. ([Para. 0226, 0229, 0255] the UE receives the UG#2 with NDI value from the base station. If the NDI toggled, the NDI value is used for indicating the size of the CWS reset to the minimum value (suppress the second transmission opportunity.  [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity). That is when the CWS for the second opportunity is set to minimum the second opportunity is decreasing (i.e., suppressing)).  

Regarding Claim 27, Noh teaches wherein the indication is received in a Radio Resource Control (RRC) signaling. ([Para. 0274] the UL grant transmitted from a base station to a UE in RRC signaling).

Regarding Claim 28, Noh teaches wherein the processing circuitry is configured to suppress the second transmission opportunity based on the second transmission opportunity being a grant for a new transmission. ([Para. 0073, 0236] Fig. 8b shows the UE receives an UL grant with NDI for the second transmission opportunity. If the NDI is toggled, the NDI indicates the second transmission opportunity is grant for new data transmission, and the CWS may be reset to the minimum value).

Regarding Claim 29, Noh teaches wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing a second uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first opportunity is successful ([Para. 0255] Fig. 18, the UE receives the UL grant (UG#2). The user equipment may transmit UTB#2 in PUSCH subframes in an unlicensed band (second uplink transmission opportunity) according to UG#2 in an unlicensed band. The UTB#2 transmission opportunity is based on the size of CW, which is adaptively changed (treatment of the UTB#2) according to the a reference subframe in the most recent UL transmission burst (i.e., UTB#1). [Para. 0226, 0236, 0229] the update/adjust the CWS depending on whether the UL transmission on a reference subframe (the first uplink transmission using the .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

3.	Claims 3-4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claims 1 and 16 respectively above, and in view of Chang et al., (US 2020/0396026) hereinafter Chang.

Regarding Claim 3, Noh does not disclose wherein determining the treatment of the second opportunity comprises considering the second opportunity as invalid in response to determining that the uplink transmission using the first opportunity was successful.   
Chang teaches wherein determining the treatment of the second opportunity comprises considering the second opportunity as invalid (interpreted as the UE does not process the grant) in response to determining that the uplink transmission using the first opportunity was successful. ([Para. 0084] in some embodiments, the eNB 104 and/or UEs 102 may be arranged to operate in accordance with a license assisted access (LAA) arrangement. [Para. 0076, 0150-0151] describes the UE may transmit a grant-less uplink (GUL) transmission during a first sub-frame. The eNB 104 may attempt to decode the GUL transmission. If the GUL transmission is successfully decoded (the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Chang to enable LAA to operate in unlicensed spectrum to improve the spatial diversity and channel capacity. 

Regarding Claim 4, Noh does not disclose wherein determining the treatment of the second opportunity comprises not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful.
Chang teaches wherein determining the treatment of the second opportunity comprises not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful. ([Para. 0076, 0150-0151] Fig. 12 shows if the GUL 1226 may be successfully decoded by the eNB 104 (the first opportunity was successful), and the UE 102 may ignore a retransmission grant of the DCI 1224 for the SUL. The UE 102 may refrain from a transmission indicated by the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Chang to enable LAA to operate in unlicensed spectrum to improve the spatial diversity and channel capacity. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 9 above, and in view of Yamada et al., (US 2020/0382967) hereinafter Yamada.

Regarding Claim 10, Noh does not disclose wherein the capability of the wireless device depends on a priority of data to be transmitted. 
Yamada teaches wherein the capability of the wireless device depends on a priority of data to be transmitted ([Para. 0133] In communication in the unlicensed band (LAA), carrier sense is successful with the determination that a channel is idle for the terminal to access the channel for transmission that depending on the priority of data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Yamada to enable LAA operatation to improve the frequency efficiency and throughput.

5.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 16 above, and in view of Li et al., (US 2021/0259020) hereinafter Li.

Regarding Claim 20, Noh does not disclose wherein the first transmission opportunity is one of a scheduled grant from a network node for the uplink transmission and an autonomous uplink access.
Li teaches wherein the first transmission opportunity is one of a scheduled grant from a network node for the uplink transmission and an autonomous uplink access. ([Para. 0194-0196] for the unlicensed carrier resource, if the UE performs CCA successfully, it is checked whether there is a corresponding uplink grant (UL grant) at the time of the n-k, if yes, a single subframe or continuous multiple subframes (i.e., including first transmission opportunity and second transmission opportunity) are transmitted according to the UL grant; and if not, the data transmission is performed in an autonomous manner.)


Regarding Claim 21, Noh does not disclose wherein the second transmission opportunity is one of an autonomous uplink access and a scheduled grant from a network node for the uplink transmission.
Li teaches wherein the second transmission opportunity is one of an autonomous uplink access and a scheduled grant from a network node for the uplink transmission. ([Para. 0194-0196] for the unlicensed carrier resource, if the UE performs CCA successfully, it is checked whether there is a corresponding uplink grant (UL grant) at the time of the n-k, if yes, a single subframe or continuous multiple subframes (i.e., including first transmission opportunity and second transmission opportunity) are transmitted according to the UL grant (i.e., a grant scheduling for UL transmission); and if not, the data transmission is performed in an autonomous uplink access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Li to enable LAA operation to reduce control signaling overhead and to improve the resource utilization rate.

30 is rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 16 above, and in view of Kannan et al., (US 2017/0202022) hereinafter Kannan.

Regarding Claim 30, Noh does not disclose wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing the first uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first transmission opportunity has failed. 
Kannan teaches wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing the first uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first transmission opportunity has failed ([Para. 0069] Fig. 1, UE 115 and base station 105 are operating in an unlicensed frequency spectrum that these devices may perform LBT and CCA prior to communicating in order to determine whether the channel is available for uplink transmission. [Para. 0028-0029, 0064, 0096] in some example, if the LBT failed, the uplink resources may be shifted to the resources to subsequent subframes for UL transmission. That is in response to determining that the first uplink transmission using the first transmission opportunity has failed, performs the first UL transmission using the second transmission opportunity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150365931, Ng et al. discloses Harq procedure and frame structure for lte cells on unlicensed spectrum.
US 20170006641, Dinan et al. discloses Preamble Transmission In A Wireless Device.
US 20170135090, Yin et al. discloses Systems and methods for uplink control information reporting with license-assisted access (laa) uplink transmissions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413